Exhibit 10.3

BANCTRUST FINANCIAL GROUP, INC.

AMENDMENT TO CHANGE IN CONTROL COMPENSATION AGREEMENT

This Amendment to Change in Control Compensation Agreement (this "Amendment") is
made and entered into as of the 11th day of September, 2009, by and among
BancTrust Financial Group, Inc., an Alabama corporation having its principal
place of business in Mobile, Alabama ("BancTrust"), BankTrust, an Alabama
banking corporation and wholly-owned subsidiary of BancTrust ("BankTrust" and
together with BancTrust the "Company"), and Michael D. Fitzhugh (the
"Executive").

RECITALS

:



The Company and the Executive are Parties to that certain Change in Control
Compensation Agreement dated as of the 1st day of January, 2009 (the
"Agreement"). The Company is a participant in the TARP Capital Purchase Program
(the "Capital Purchase Program") of the United States Treasury (the "Treasury")
and, as such, is subject to limitations regarding executive compensation
practices; and the Company may be prohibited by law from making payments or
providing benefits to Executive under the Agreement. The Company has requested
that the Executive execute and deliver this Amendment to acknowledge the
restrictions applicable to participants in the Capital Purchase Program and to
excuse the Company from performing its obligations hereunder in the event that
it is prohibited by law from doing so. The Executive is willing to execute and
deliver this Amendment in order to induce the Company not to exercise its right
under the Agreement to terminate the Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements of the parties contained herein and in the Agreement,
as amended hereby, the Company and the Executive do hereby amend the Agreement
as follows:

 1. The introductory paragraph to Section 2 of the Agreement is deleted in its
    entirety and replaced with the following:

    2. Termination Following Change in Control

    . Except as provided in Section 4 and Section 11, the Company will provide
    or cause to be provided to Executive the rights and benefits described in
    Section 3 in the event that Executive's employment is terminated at any time
    within two years following a Change in Control (as such term is defined in
    this Section 2) under the circumstances stated in (a) or (b) below:

    

 2. Section 3(e) of the Agreement shall be deleted in its entirety and replaced
    with the following:

    (e)

    Substantial Risks of Forfeiture
    . Executive understands that any rights and benefits provided to him
    pursuant to this Agreement are subject to a substantial risk of forfeiture
    and Executive is not entitled to any rights or benefits pursuant to this
    Agreement unless (1) a Change in Control of the Company has occurred, (2)
    Executive's employment has been terminated pursuant to Section 2 of this
    Agreement, (3) the conditions in Section 4 of this Agreement have not
    occurred, and (4) the Company is permitted by law to provide such rights or
    benefits.

    

 3. Section 8(d) of the Agreement is deleted in its entirety and replaced with
    the following:

    (d) Nature of Obligation

    . The Company intends that its obligations hereunder be construed in the
    nature of severance pay. Except as set forth in Section 4 and Section 11,
    the Company's obligations under Section 3 are absolute and unconditional and
    shall not be affected by any circumstance, including, without limitation,
    any right of offset, counterclaim, recoupment, defense, or other right which
    the Company may have against the Executive or others. All amounts payable by
    the Company hereunder shall be paid without notice or demand.

    

 4. The following shall be added as a new Section 11 to the Agreement:

11. Performance Excused in Certain Circumstances. The Company has disclosed to
the Executive that it is a participant in the Capital Purchase Program pursuant
to which it sold shares of its senior preferred stock to the Treasury. As a
participant in the Capital Purchase Program, the Company is subject to certain
limitations affecting its executive compensation practices. Subsequent to the
Company's issuance of senior preferred shares to the Treasury, in February of
2009, Congress passed, and the President signed, the American Recovery and
Reinvestment Act of 2009 (the "ARRA") which mandated that the Treasury modify,
by making more restrictive, the executive compensation limitations applicable to
participants in the Capital Purchase Program and other similar programs of the
Treasury. On June 10, 2009, the Treasury issued an Interim Final Rule captioned
"TARP Standards for Compensation and Corporate Governance" to implement the
changes to the executive compensation limitations mandated by the ARRA. This
Interim Final Rule provides that BancTrust must prohibit any "golden parachute
payment" to certain executives and

highly-compensated employees during the period beginning when the Company was
paid by the Treasury for the senior preferred shares of the Company the Treasury
purchased and ending on the last date upon which any obligation arising from
financial assistance from the Treasury remains outstanding (disregarding any
warrants to purchase common stock of the Company that the Treasury may hold).
These limitations, and other limitations that may not be specifically discussed
herein or that may be enacted in the future, could effectively prohibit the
Company or a successor of the Company from satisfying certain or all of its
obligations hereunder, and the Executive acknowledges that to the extent that
the Company, or its successor, is, in its reasonable good faith judgment,
prohibited by law from performing any or all of its obligations hereunder, then
such performance, to the extent of such prohibition, shall be excused, and the
Executive shall have no claim against the Company or its successor for any such
excused failure to perform.

The Company and Executive hereby ratify and confirm the terms of the Agreement,
as amended by this Amendment.

IN WITNESS WHEREOF, Executive has hereunto set his hand and seal and BancTrust
and BankTrust have caused this Agreement to be executed by their respective
officers thereunto duly authorized as of the date first written above.

EXECUTIVE

 

/s/ Michael D. Fitzhugh

MICHAEL D. FITZHUGH

Dated: September 11, 2009

BANCTRUST FINANCIAL GROUP, INC.

 

BY: /s/ W. Bibb Lamar, Jr.

Its: President and Chief Executive Officer

Dated: September 11, 2009

BANKTRUST

 

BY: /s/ W. Bibb Lamar, Jr.

Its: Chairman and Chief Executive Officer

Dated: September 11, 2009